 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JOEL OAXACA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:16-po-00399-JDP
12                    Plaintiff,                   STIPULATION TO RECALENDAR
                                                   REVIEW HEARING; ORDER
13   vs.
14   JOEL OAXACA,
15                    Defendant.
16
17          The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Joel Oaxaca, hereby stipulate and jointly move this Court to
20   recalendar the review hearing currently calendared for December 18, 2019 to February 25, 2020.
21          On June 20, 2018, the court calendared Mr. Oaxaca’s review hearing for December 18,
22   2019. However, three is currently no active calendar for that date, and therefore the parties
23   respectfully move the court to recalendar Mr. Oaxaca’s hearing. In addition, because Mr.
24   Oaxaca is currently on a term of unsupervised probation, the parties stipulate that Mr.Oaxaca’s
25   probation term be extended to March 25, 2020.
26          //
27          //
28          //
 1                                             Respectfully submitted,
 2
                                               BENJAMIN J. WAGNER
 3                                             United States Attorney
 4
 5   Dated: December 13, 2019                  /s/ Susan St. Vincent
                                               SUSAN ST. VINCENT
 6                                             Acting Legal Officer
                                               National Park Service
 7                                             Yosemite National Park
 8
 9                                             HEATHER E. WILLIAMS
                                               Federal Defender
10
11   Date: December 13, 2019                   /s/ Benjamin A. Gerson
                                               BENJAMIN A. GERSON
12                                             Assistant Federal Defender
                                               Attorney for Defendant
13                                             JOEL OAXACA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                Oaxaca– Motion to Vacate Review Hearing
 1                                                 ORDER
 2            Based on the parties’ joint representation, I recalendar Mr. Oaxaca’s review hearing to
 3   February 25, 2020 and extend his term of probation to March 25, 2020.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:      December 17, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
                                     Oaxaca– Motion to Vacate Review Hearing
